MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	135		
Docket:	      Ken-18-127	
Submitted	
  On	Briefs:	 September	26,	2018	
Decided:	     October	4,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                               IN	RE	CHILD	OF	MARANATHA	K.	
	
	
PER	CURIAM	

         [¶1]	 	 Maranatha	 K.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Augusta,	 Fowle,	 J.)	 terminating	 her	 parental	 rights	 to	 her	 child.1	 	 After	

reviewing	the	evidence,	we	affirm.		

	        [¶2]	 	 The	 Department	 of	 Health	 and	 Human	 Services	 filed	 a	 child	

protection	petition	in	August	2016,	when	the	child	was	eleven	years	old.		See	

22	M.R.S.	§	4032	(2017).		In	December	2016,	the	court	(E.	Walker,	J.)	entered	a	

jeopardy	 order,	 by	 agreement,	 placing	 the	 child	 with	 a	 relative.	 	 The	

Department	filed	a	petition	for	termination	of	the	mother’s	parental	rights	on	

July	 7,	 2017.	 	 See	 22	 M.R.S.	 §	 4052	 (2017).	 	 On	 March	 9,	 2018,	 the	 court	

(Fowle,	J.)	held	a	 hearing	on	the	 Department’s	petition	for	termination	of	the	




    1	
    	 The	 child’s	 father	 died	 before	 this	 child	 protective	 action	 began;	 therefore,	 the	 following	
procedural	history	and	factual	findings	concern	only	the	mother.			
2	

mother’s	parental	rights.		Notwithstanding	proper	notice	being	provided	to	her,	

the	mother	failed	to	appear	at	the	hearing.			

      [¶3]		On	March	15,	2018,	the	court	granted	the	Department’s	petition	to	

terminate	the	mother’s	parental	rights.		See	22	M.R.S.	§	4055(1)(B)(2)	(2017).		

Based	on	the	testimony	presented	at	the	hearing	and	other	competent	evidence	

in	 the	 record,	 the	 court	 found	 by	 clear	 and	 convincing	 evidence	 that	 (1)	 the	

mother	 is	 unwilling	 or	 unable	 to	 protect	 the	 child	 from	 jeopardy	 and	 these	

circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 which	 is	 reasonably	

calculated	to	meet	the	child’s	needs;	(2)	the	mother	is	unwilling	or	unable	to	

take	responsibility	for	the	child	within	a	time	which	is	reasonably	calculated	to	

meet	 the	 child’s	 needs;	 (3)	 the	 child	 was	 abandoned	 by	 the	 mother;	 (4)	 the	

mother	failed	to	make	a	good	faith	effort	to	rehabilitate	and	reunify	with	the	

child;	and	(5)	termination	of	the	mother’s	parental	rights	is	in	the	best	interest	

of	 the	 child.	 	 See	 22	 M.R.S.	 §§	4002(1-A),	 4041,	 4055(1)(B)(2)(a),	 (b)(i)-(iv)	

(2017).		In	addition,	the	court	found	that	jeopardy	would	still	exist	if	the	child	

was	returned	to	the	mother.		See	22	M.R.S.	§	4035(2)	(2017).			

      [¶4]		The	court	based	its	decision	on	the	following	factual	findings,	which	

are	supported	by	competent	evidence	in	the	record:	

      	
                                                                                      3	

              Jeopardy	 as	 to	 the	 mother	 was	 [her]	 inability	 and	
      unwillingness	 to	 manage	 her	 substance	 abuse	 and	 mental	 health	
      issues,	and	failure	to	identify	how	those	issues	negatively	impacted	
      her	ability	to	safely	parent	[the	child].	.	.	.	[D]espite	being	offered	
      substance	 abuse	 and	 mental	 health	 services	 including	 Family	
      Treatment	Drug	Court,	[the	 mother]	did	not	participate	 in	 any	of	
      those	services	other	than	the	 Discovery	House.		 According	to	the	
      Discovery	House	records,	the	mother	continued	to	test	positive	for	
      heroin	 and	 cocaine	 throughout	 her	 time	 in	 treatment	 there.	 	 The	
      court	 also	 heard	 testimony	 from	 .	 .	 .	 the	 relative	 foster	 care	
      placement	that	[the	child]	is	doing	extremely	well	living	with	them,	
      that	[the	child]	is	on	the	honor	roll	.	.	.	and	plays	on	several	of	the	
      school	sports	teams.	.	.	.	The	GAL	testified	it	was	in	the	best	interest	
      of	 [the	 child]	 that	 the	 Court	 terminates	 the	 mother’s	 parental	
      rights.	.	.	.	
      	
              The	 Court	 finds	 by	 clear	 and	 convincing	 evidence	 that	 the	
      Department	made	reasonable	efforts	to	rehabilitate	and	reunify	the	
      family	and	has	made	reasonable	efforts	to	identify	and	pursue	an	
      alternative	permanency	plan	.	.	.	.	
      	
              The	Court	further	finds	by	clear	and	convincing	evidence	that	
      throughout	the	case	the	mother	made	no	progress	in	reunification	
      efforts	 .	 .	 .	 and	 that	 jeopardy	 would	 still	 exist	 if	 the	 child	 was	
      returned	to	[the]	mother’s	care	due	in	part	to	the	mother’s	lack	of	
      participation	in	any	reunification	services.	
      	
              The	Court	also	finds	that	it	is	in	the	child’s	best	interest	for	
      [the]	 mother’s	 parental	 rights	 to	 be	 terminated	 for	 him	 to	 be	
      adopted.	
              	
	     [¶5]	 	 The	 mother	 timely	 appealed.	 	 See	 22	 M.R.S.	 §	 2006	 (2017).	 	 On	

May	29,	 2018,	 pursuant	 to	 the	 process	 outlined	 in	 In	 re	 M.C.,	 2014	 ME	 128,	

¶¶	6-7,	104	A.3d	139,	counsel	for	the	mother	filed	a	brief	containing	the	factual	

and	 procedural	 history	 of	 the	 case,	 stating	 that	 she	 believed	 there	 are	 no	
4	

meritorious	issues	for	appeal.		In	an	order	dated	May	31,	2018,	we	granted	the	

mother	an	enlargement	of	time	to	file	a	supplemental	brief.		The	mother	did	not	

file	a	supplemental	brief,	and	we	granted	the	Department’s	motion	to	consider	

the	appeal	without	briefing	from	the	Department.			

	        [¶6]		The	record	evidence	in	this	case	supports	the	court’s	factual	findings	

of	parental	unfitness	as	well	as	its	discretionary	determination	that	termination	

of	the	mother’s	parental	rights	was	in	the	child’s	best	interest.		See	In	re	Children	

of	Alice	R.,	2018	ME	33,	¶	5,	180	A.3d	1085.		Accordingly,	the	court	did	not	err	

or	abuse	its	discretion	in	finding,	to	the	clear	and	convincing	standard,	at	least	

one	ground	of	parental	unfitness	and	that	termination	of	the	mother’s	parental	

rights	was	in	the	child’s	best	interest.		See	In	re	M.C.,	2014	ME	128,	¶	8,	104	A.3d	

139.	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	     	     	      	      	     	
	
Elizabeth	S.	Gray,	 Esq.,	The	Law	Office	of	Elizabeth	S.	Gray,	 Esq.,	Augusta,	for	
appellant	Mother	
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief.	
	
	
Augusta	District	Court	docket	number	PC-2016-60	
FOR	CLERK	REFERENCE	ONLY